FOR PUBLICATION                          FILED
                  UNITED STATES COURT OF APPEALS                       APR 26 2022
                                                                   MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

THE GEO GROUP, INC.,                          No.   20-56172

               Plaintiff-Appellant,           D.C. Nos.
                                              3:19-cv-02491-JLS-WVG
and                                           3:20-cv-00154-JLS-WVG
                                              Southern District of California,
UNITED STATES OF AMERICA,                     San Diego

               Plaintiff,                     ORDER

 v.

GAVIN NEWSOM, in his official capacity
as Governor of the State of California; ROB
BONTA, in his official capacity as Attorney
General of the State of California,

               Defendants-Appellees,

and

STATE OF CALIFORNIA,

               Defendant.
UNITED STATES OF AMERICA,                      No.    20-56304

               Plaintiff-Appellant,            D.C. Nos.
                                               3:19-cv-02491-JLS-WVG
and                                            3:20-cv-00154-JLS-WVG

THE GEO GROUP, INC.,

               Plaintiff,

 v.

GAVIN NEWSOM, in his official capacity
as Governor of the State of California; ROB
BONTA, in his official capacity as Attorney
General of the State of California; STATE
OF CALIFORNIA,

               Defendants-Appellees.

MURGUIA, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

these cases be reheard en banc pursuant to Federal Rule of Appellate Procedure

35(a) and Circuit Rule 35-3. The three-judge panel opinion is vacated.




                                         2